OVERTON, Justice.
We have for review Cherryhomes v. State, 635 So.2d 985 (Fla. 2d DCA 1994), in which the district court of appeal certified the following question as one of great public importance:
DOES A FINDING OF INCOMPETENCY TO TESTIFY BECAUSE ONE IS UNABLE TO RECOGNIZE THE DUTY AND OBLIGATION TO TELL THE TRUTH SATISFY THE LEGISLATIVE “TESTIFY OR BE UNAVAILABLE” REQUIREMENT OF SECTION 90.803(23)(a)(2)?
Id. at 988. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. We recently answered this question affirmatively in State v. Townsend, 635 So.2d 949 (Fla.1994). Because the district court in this case reached a contrary conclusion, we quash the district court’s decision and remand this case for further proceedings consistent with our opinion in Townsend.
It is so ordered.
GRIMES, C.J., and SHAW, KOGAN, HARDING, WELLS and ANSTEAD, JJ., concur.